— Judgment, Supreme Court, Bronx County, rendered on May 26, 1977, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Although afforded an ample opportunity to *855file a supplemental brief, appellant has failed to do so. Concur — Murphy, P. J., Evans, Markewich and Yesawich, JJ.